DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed on 03/09/2021, have been entered and made of record. Claims 26, 29-33 and 36 are canceled. Claims 1-25, 27-28 and 34-35 are pending.

In review of Applicant's amendment to the title, the objections to the title is hereby withdrawn.

Response to Argument
Applicant’s arguments, see pages 11-15, filed 12/16/2020, with respect to independent claims 1 and 34 have been fully considered and are persuasive.  The rejections of claims 1-14 and 34 have been withdrawn. 

Applicant's arguments with respect to other independent claims 15 and 35 have been fully considered but they are not persuasive.

The Applicants argue that “Accordingly, for at least these reasons, Applicant respectfully submits that independent Claim 1 is patentable over the cited references. Additionally, amended independent Claims 15, 34, and 35 include recitations similar to 
The Examiner respectfully disagrees. Independent claims 15 and 35 are written broader and do not include all other limitations of independent claims 1. Therefore, the Wang reference still read on the claims invention. In Fig. 5A-5B, Wang teaches light source 105 to emit light 515 with modulated waveform or data 525. The modulated IR signal 515/525 become reflected signal 517/ modulated data 527 that are received by image sensor 100 to extract delay signal to determine object depth or distance. By sending and receiving data between IR light source and camera 100 operation with modulated wave/data/signals 525/527, the system thus performs a one way optical wireless communication. The IR modulated wave/signal 525 and or 527 represent optical wireless communication signal/data and proximity signal to determine distance between OBJ and image sensor 100 ([0053]). Wang further teaches that the acquired depth image may be converted into digital code ([0054]).  Furthermore, the claims do not require what type of communication and/or communication theme. Therefore, other types of communication would read on the claim invention.
In view of the above, the Examiner believes that the broadest interpretation of the present claimed invention does in fact read on the cited reference for at least the reasons discussed above and as stated in the detail Office Action as follows. This Office action is now made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18, 20-21 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US2014/0346361).

Regarding claim 15, Wang discloses a proximity sensor configured to generate proximity data representative of a nearby object using optical signals ([0027], "the present description is about imaging devices and methods where a depth pixel can provide a proximity indication, or a depth indication, or both") comprising: 
an emitter configured to produce an outgoing optical signal (Claim 1, "an infrared (IR) light source on the housing configured to emit IR light"; [0053]: Fig. 5A-5B: See IR 515 in modulated waveform 525); 
a receiver configured to receive an incoming optical signal (Claim 1, "an array in the housing, the array having depth pixels configured to image a depth of an object, a certain one of the depth pixels further configured to also image a reflection of the IR light from the object") comprising an incoming optical proximity signal and an incoming wireless optical communication signal modulated in accordance with an optical wireless 
a processing resource ( [0033, 0111], Figs. 2 and 13: Controller 120/1320) configured to perform at least one of a) and b) 
a) a demodulation process in respect of at least part of the incoming optical signal to obtain incoming optical wireless communication data (It is noted that the USPTO considers the Applicant's ''one of” language to be anticipated by any reference containing one of the subsequent corresponding elements);
b) a modulation process to encode outgoing optical wireless communication data on at least part of the outgoing optical signal (Claim 12, [0053], " the IR light in ray 515 can be modulated, for example according to waveform segment 525. A suitable modulation rate for a distance of 1 m to 7.5 m is 20 MHz. Accordingly, the IR light in ray 517 would also be modulated according to waveform segment 527"; Figure 5A: Sign 515).

Regarding claim 16, Wang discloses the proximity sensor of claim 15, wherein the processing resource is further configured to transmit the incoming optical wireless 
  
Regarding claim 17, Wang discloses the proximity sensor of claim 15, wherein the emitter, receiver and processing resource are integrated on a single chip ([0033-0035]).  

Regarding claim 18, Wang discloses the proximity sensor of claim 15, further comprising: driving circuitry to provide a modulation signal to the emitter, wherein the modulation signal is based on the outgoing optical wireless communication data received from one further processor (Claim 12, "when the depth is imaged, the IR light source consumes more power than 10 mW, and the IR light is modulated"; [0052-0053; 0064; 0074], " the IR light in ray 515 can be modulated, for example according to waveform segment 525. A suitable modulation rate for a distance of 1 m to 7.5 m is 20 MHz. Accordingly, the IR light in ray 517 would also be modulated, for example according to waveform segment 527"; Figure 5A, Ref. Sign 515; Therefore, it is inherent that a modulated IR light signals is provided by a controller to a light source 105 controller/driving circuit in order for the camera to direct modulated light to an object).  



Regarding claim 21, Wang discloses the proximity sensor of claim 15, wherein the processing resource is configured to transmit and/or receive optical wireless communication data and proximity data in series over a first interface ([0114]: See Universal Serial Bus or USB interface).  

Regarding claim 35, Wang discloses a method of transmitting or receiving communication data, the method comprising: 
using an emitter of a proximity sensor to emit light based on optical wireless communication data (Claim 1, "an infrared (IR) light source on the housing configured to emit IR light"; [0053]: Fig. 5A-5B: See light source 105 and  IR 515 in modulated waveform or optical wireless data 525); 
using a receiver of a proximity sensor to receive light based on the optical wireless communication data (Fig. 5A: See camera 100 for receiving reflected IR light 517 in modulated wave form 527); 

processing the received signal to extract the optical wireless communication data ([0053-0054]: phase delay 529 detected from wave from 527 and 525 and digital code may be obtained to store in memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding claim 19, Wang fails to explicitly disclose the proximity sensor of claim 18, wherein the driving circuitry comprises a digital to analog convertor configured to provide a modulation signal at a frequency characteristic of an optical light communication signal.  
Official Notice is taken that it is well known and expected in the art for driving circuitry with an DAC to provide a modulation signal at a predetermined frequency of an 

Regarding claim 22, Wang fails to explicitly disclose the proximity sensor of claim 15, wherein the processing resource is configured to transmit and/or receive optical wireless communication data and proximity data in parallel over a first and second interface.  
Official Notice is taken that it is well known and expected in the art to transmit or receive data in parallel in a short distance in order to provide greater transmission speed processing speed. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wang to transmit/receive data in parallel over a first and second interface. The modifications provide a means for greater data transmission speed and processing speed.

Regarding claim 23, Wang discloses the proximity sensor of claim 21, wherein the first interface comprises a USB interface ([0114]). However, Wang fails to disclose the interface comprises a high speed interface.  
Official Notice is taken that it is well known and expected in the art that the latest USB 3.0 or 2.0 operates at higher speed than a USB 1.1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the interface of Wang to with one of 

Regarding claim 24, Wang fails to explicitly disclose the proximity sensor of claim 21, wherein the first interface comprises a camera serial interface (CSI).  
Official Notice is taken that it is well known and expected in the art to use CSI interface for communication interface between camera components.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wang to include camera serial interface. The modifications provide serial interface between camera components.

Regarding claim 25, Wang discloses the proximity sensor of claim 15, wherein the emitter is positioned on an edge of a housing of the proximity sensor (Fig. 1: see light source 105 at the edge of camera).  
However, Wang fails to explicitly disclose a receiver is positioned on an edge of a housing of the proximity sensor.
Official Notice is taken that it is well known and expected in the art to position a camera light receiving device at a front/back edge of a mobile communication device.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wang to position a camera light receiving device. The modifications provide additional space to a display or reduce a chance to cover a camera lens.

Allowable Subject Matter
Claims 1-14, 27-28 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 34, the prior art of record fail to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on 12/16/2020.  Therefore, the claims are allowed based on the Remarks.

Regarding dependent claims 2-14 and 27-28, the claims are allowed as being dependent of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HUNG H LAM/
Primary Examiner, Art Unit 2698                                                                                                                                                                                             03/27/2021